19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 1 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 2 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 3 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 4 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 5 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 6 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 7 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 8 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 9 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 10 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 11 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 12 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 13 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 14 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 15 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 16 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 17 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 18 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 19 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 20 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 21 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 22 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 23 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 24 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 25 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 26 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 27 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 28 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 29 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 30 of 31
19-10198-cgm   Doc 7-1   Filed 02/14/19 Entered 02/14/19 15:57:32   Exhibit A
                                   Pg 31 of 31
